DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
2.	Applicants’ amendment of claim 1 in the reply filed on 20 April 2022 is acknowledged.
3.	Applicants’ addition of claims 2-10 in the reply filed on 20 April 2022 is acknowledged.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kelvin L. Varghese on 06 May 2022.
The application has been amended as follows:

1. (Currently Amended) A prosthetic meniscus device for placement in a knee joint, the prosthetic meniscus device having a substantially ellipsoidal shape and comprising: 
a central portion having an upper femur-contacting surface for engagement with a portion of a femur and an opposing lower tibial-contacting surface for engagement with a portion of a tibia, the central portion comprising a resilient material; 
an outer portion surrounding the central portion and having an increased thickness relative to the central portion, the outer portion comprising a resilient material with a reinforcement material embedded in the resilient material of the outer portion, the reinforcement material disposed circumferentially around the central portion, 
wherein the outer portion further comprises a retention structure, 
wherein the retention structure comprises a first flexible tab and a second flexible tab formed on a posterior sidewall of the outer portion, wherein the second flexible tab is disposed opposite to the first flexible tab, 
wherein the first flexible tab and the second flexible tab define an interior passage configured to receive a posterior remnant of a meniscus, 
wherein the outer portion is configured to engage the posterior remnant to prevent posterior movement of the prosthetic meniscus device in the knee joint, 
wherein the first flexible tab and the second flexible tab are configured to engage the posterior remnant to prevent anterior movement of the prosthetic meniscus device in the knee joint,
wherein the retention structure comprises an opening between the first flexible tab and the second flexible tab, wherein the opening is sized to be smaller than the interior passage, 
wherein the first flexible tab and the second flexible tab are configured to move to allow insertion of the posterior remnant through the opening, and 
wherein the retention structure is configured to inhibit extreme movement of the prosthetic meniscus device within the knee joint while permitting free floating of the prosthetic meniscus device over a significant range.

2. (Previously Presented) The device of claim 1, wherein the first flexible tab is disposed superior of the second flexible tab.

3. (Previously Presented) The device of claim 2, wherein the interior passage comprises a upper channel proximate to the first flexible tab and a lower channel proximate to the second flexible tab.

4.-6. (Cancelled)

7. (Previously Presented) The device of claim 1, 
wherein a first part of the outer portion is disposed anterior of the interior passage; 
wherein a second part of the outer portion is disposed superior of the interior passage,
wherein a third part of the outer portion is disposed inferior of the interior passage, and the first flexible tab and the second flexible tab are disposed posterior of the interior passage.  

8. (Previously Presented) The device of claim 7, 
wherein the first flexible tab extends inferiorly from the second part of the outer portion, and 
wherein the second flexible tab extends superiorly from the third part of the outer portion.  

9. (Previously Presented) The device of claim 7, wherein the first flexible tab and the second flexible tab are spaced from the first part of the outer portion by the interior passage.  

10. (Previously Presented) The device of claim 9, wherein the first flexible tab and the second flexible tab are disposed posterior of the first part of the outer portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774